Citation Nr: 1731508	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-22 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut
 

THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for left total knee arthroplasty (TKA) as of February 1, 2009.

2.  Entitlement to a total disability evaluation, based on individual unemployability, due to a service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to November 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  These claims were previously before the Board in January 2014 and May 2016, but were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development has been completed and the claims are once again before the Board.
  

FINDINGS OF FACT

1.  The Veteran's left TKA results in intermediate degrees of residual weakness, pain, or limitation of motion. 

2.  The Veteran's service-connected left TKA did not prevent the Veteran from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for a left TKA have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5055, 5256, 5261, and 5262 (2016).

2.  A TDIU may not be granted on a schedular basis and referral for consideration of a TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a January 2014 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the February 2009 and June 2016 VA examinations are adequate for the purposes of determining disability evaluation, as they involved a review of the Veteran's claims file as well as a clinical evaluation of the Veteran, and provide an adequate discussion of his knee disability such that an informed decision may be rendered.  Ardison v. Brown, 6 Vet. App. 405 (1994). 

This case was previously remanded by the Board in May 2016.  Specifically, the Board directed the Veteran be provided with a VA medical examination regarding the functional limitation of his service-connected left knee disability. The Veteran completed an additional VA left knee examinations in June 2016.  Accordingly, the Board finds there has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Ratings

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated one year prior to the filing of the claim onward.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Entitlement to a Disability Rating in Excess of 30 Percent for Left TKA

In a March 2009 rating decision, the Veteran was assigned a 30 percent disability rating for a left TKA under Diagnostic Code 5055.  See 38 C.F.R. § 4.104.  The Board considers whether a disability rating in excess of 30 percent for a left TKA is warranted.

Diagnostic Code 5055 provides for a 100 percent evaluation for one year following implantation of prosthesis.  Afterwards, a 60 percent evaluation is warranted with chronic residuals resulting in severe painful motion or weakness in the affected extremity.  A minimum 30 percent evaluation is to be assigned following knee replacement surgery.  With intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  See 38 C.F.R. § 4.71a , Diagnostic Code 5055.

Note (1): The 100 percent rating for 1 year following implantation of prosthesis will commence after initial grant of the 1-month total rating assigned under § 4.30 following hospital discharge.  Id.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In accordance with 38 C.F.R. § 4.71a , Diagnostic Code 5055, the Veteran was assigned a 100 disability rating following his left TKA, effective February 1, 2008 to February 1, 2009.  The Veteran has not claimed entitlement to an extension of the 1 year, 100 percent disability rating period following his TKA, but rather an entitlement to a rating in excess of the 30 percent disability rating effective February 1, 2009.      

Under Diagnostic Code 5256, ankylosis of the knee, a 30 percent rating is warranted for ankylosis at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is warranted for ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted for ankylosis in flexion between 20 and 45 degrees.  Lastly, a 60 percent rating is warranted for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees.  A 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5262, nonunion of the tibia and fibula, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loos motion requiring a brace.  

For the reasons discussed below, the Board finds that an evaluation greater than 30 percent is not warranted for the Veteran's left TKA.

The Veteran underwent a VA examination regarding his TKA in February 2009.  At that time, the Veteran demonstrated flexion to 115 degrees, extension to 15 degrees.  He had pain from 105 to 115 degrees.  There was no increased range of motion limitation observed after repetitive testing, but weakness was noted.  The Veteran's muscle strength during extension and flexion was 5/5 (normal), and the Veteran denied swelling, redness, flare-ups, instability or locking in the joint.  The VA examiner noted there were no episodes of dislocation or subluxation, and there was no ankylosis.  The Veteran reported severe pain, but denied flare ups.  

As noted in the May 2016 remand, the March 2014 VA examination is inadequate and therefore is not probative evidence.  

In a June 2016 VA left knee examination, the Veteran demonstrated flexion to 110 degrees, extension to 0 degrees.  Pain was noted on examination but it was found that it did not result in or cause functional loss.  There was no pain on weight bearing, or localized tenderness or pain on palpation of the joint.  Upon repetitive use testing of at least three repetitions, the Veteran did not demonstrate any additional functional loss.  The VA examiner noted that it would be impossible to determine any functional loss associated with repetitive use over time without resorting to mere speculation without being able to observe the joint under those specific conditions.  He denied flare ups.  

The June 2016 VA examination was negative for ankylosis, muscle atrophy, a history of lateral instability, history of recurrent subluxation, or history of recurrent effusions.  The Veteran's muscle strength during flexion was 5/5 (normal) and 4/5 (active movement against some resistance) during extension.  However, the VA examiner did report 5-10 millimeters of anterior instability, 5-10 millimeters of posterior instability, 0-5 millimeters of medial instability, and 0-5 millimeters of lateral instability.  The Veteran was negative for recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment. 

Finally, the June 2016 VA examiner noted the Veteran's December 2007 left TKA, and determined the Veteran had residuals of intermediate degrees of residual weakness, pain, or limitation of motion.  The Veteran's left knee replacement was observed to be in good position with no loosening.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's TKA.

Based on the evidence described above, the Board finds that an evaluation greater than 30 percent is not warranted for his service-connected TKA under any combination of Diagnostic Codes 5256, 5261, or 5262.  There is no objective evidence to indicate the Veteran has limitation of motion and/or instability of such severity to warrant an increased evaluation.  Additionally, as he retains motion in his knee, by definition he does not have ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

While the Veteran did exhibit some limitation of extension in February 2009, and some instability in June 2016, such symptomatology does not warrant an evaluation greater than 30 percent.  Even when considering pain and functional loss, the Veteran's extension is not more closely described as being limited to 30 degrees.  Therefore the criteria for a higher rating under Diagnostic Code 5261 are not met.  The record does not show that the Veteran has nonunion of the tibia and fibula.  Additionally, his symptoms may not be assigned a 40 percent rating by analogy under Diagnostic Code 5262 because there is no loose motion requiring a brace.  The Veteran has instability, but not loose motion.  At his January 2016 VA examination, the examiner found that there was no loosening.  

The Board has also considered whether an increased evaluation is warranted based on residuals of a TKA under Diagnostic Code 5055.  However, while the Veteran has clearly complained of, and offered buddy statements further establishing, left knee pain and weakness of varying severity, the Board finds that the objective evidence does not indicate that the Veteran's symptomatology most closely approximates chronic residuals consisting of "severe" pain and/or weakness. 

The Board acknowledges the Veteran's contentions that his left TKA warrants an evaluation greater than 30 percent as of February 1, 2009.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected TKA, as he does not assert that specific range of motion measurements are met.

As a preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the Veteran's TKA, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

TDIU

In a January 2014 remand, the Board found that a TDIU claim had been raised by the record as part of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the appeal period for the TDIU claim is the same as the appeal period for the claim for an increased rating for the Veteran's left TKA.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

From February 1, 2008 to February 1, 2009, the Veteran received a 100 percent disability rating for his left TKA. If a Veteran already has a 100 percent schedular disability, no additional payment of benefits for a TDIU are warranted.  Green v. West, 11 Vet. App. 472 (1998).  As of February 1, 2009, the Veteran received a 30 percent disability rating for his left TKA. At no point during the appeal period was the Veteran service connected for any other disabilities.  As of February 1, 2009, the Veteran's TKA disability did not meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).   

The threshold criteria for consideration of a schedular TDIU have not been met during the appeal period.  However, a veteran still may be deemed totally disabled on an extraschedular basis under 38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the Veteran is unemployable by reason of his service-connected disabilities.  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  First, the matter must be referred to the Director of the Compensation Service for consideration.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors: severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

At present, the Veteran's TDIU application notes that he has not been employed since June 1997, and that the Veteran has been receiving social security disability.  The Veteran stated in his TDIU application that he is not currently able to seek employment due to left and right knee disabilities.  

A March 1999 Social Security Administration (SSA) Disability Determination details the Veteran was deemed disabled due to osteoarthritis and allied disorders, as well as disorders of the back.  A July 1998 SSA disability evaluation reports the Veteran was suffering from bi-lateral knee pain, lower back pain, chest pain, and right foot pain.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  

In addition, in February 2017, the Veteran submitted a letter stating that in June 2016 he underwent right hip replacement surgery, another disability preventing the Veteran from obtaining employment.  Even if the Veteran is asserting that this right hip disability was caused or aggravated by his left TKA, his right hip disability is not service-connected.  Any evidence of a right hip replacement surgery, or its residual effects, is not probative to the Veteran's claim for entitlement to TDIU. 
 
As noted above, the Veteran is only service connected for a left TKA.  Non-service connected disabilities, including the Veteran's right hip and other disabilities discussed in SSA disability evaluation, leading to difficulty in gaining and maintaining employment are not considered in an entitlement to TDIU.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (stating  that the central inquiry of a TDIU is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability").

Conversely, in the Veteran's June 2016 VA examination, the VA examiner stated, "[the] Veterans left knee condition could present functional impairments that may impact physical employment involving kneeling, prolonged standing and walking, but may be remedied with reasonable accommodation per federal guidelines. Sedentary employment would not be impacted."  In his February 2014 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported that he worked as an automobile glass repairman from February 1988 to January 1997.  He asserted that his left and right knee disabilities precluded employment.  As noted above, the Veteran's only service-connected disability is his left knee disability, and nonservice-connected disabilities cannot be considered when determining whether a TDIU is warranted.  The VA examiner found that the Veteran's left knee disability would cause functional impairment but could be remedied by reasonable accommodation.  As a result, the Board finds that the Veteran's left knee disability when considered alone does not preclude substantially gainful employment.  

For these reasons, the Board finds that the preponderance of the evidence shows that the criteria set forth in 38 CFR 4.16(b) for referral of a TDIU claim for extraschedular consideration have not been met.  

  
ORDER

Entitlement to a disability rating in excess of 30 percent for a left total knee arthroplasty (TKA) is denied.

Entitlement to a total disability evaluation based on individual unemployability due to a service connected disability is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


